Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,13,14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkley et al (PG Pub 2011/0060780 A1).
Regarding claim 1, Berkley teaches a quantum processor (fig. 3), comprising: a flux qubit (301 or 302); a first coupler (371 or 372) inductively coupled (with one of the two inductors in 371/372, fig. 3) to the flux qubit; and a compensator circuit (360) inductively (through the other inductor in 3371/372) coupled to the first coupler, the compensator circuit operable to compensate at least in part for a magnetic susceptibility of the flux qubit (dynamic flux bias from global signal line, i.e. 360, compensates fluctuations in persistent currents in the flux qubit, paragraph [0097]).  
Regarding claim 13, Berkley teaches the quantum processor of claim 1, wherein the flux qubit comprises a first loop of superconducting material (paragraph [0073]) that superconducts below a critical temperature (paragraph [0005]) and a first compound Josephson junction (two x’s in 301) interrupting the first loop of superconducting material.  
Regarding claim 14, Berkley teaches the quantum processor of claim 13, wherein the first compound Josephson junction comprises two superconducting parallel paths (two x’s connected in parallel in 301, fig. 3), each superconducting parallel path interrupted by at least one Josephson junction (each x represents a Josephson junction).  
Allowable Subject Matter
Claims 2-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the compensator circuit comprises a loop of superconducting material” (claim 2);
“a magnetic susceptibility of the compensator circuit is opposite to a magnetic susceptibility of the flux qubit” (claim 6);
“the compensator circuit is inductively coupled to the first coupler and the second coupler” (claim 7);
“a flux source coupled to the flux qubit to effect changes in a qubit bias and a tunneling rate” (claim 12); nor 
“a global signal line inductively coupled to the flux qubit and the compensator circuit” (claim 15); because global signal line 360 reads on the claimed “compensator circuit”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899